Pizzuto, J.
(dissenting). Although I am not in disagreement with the view expressed by the majority that service of the lease renewal offer by certified mail, return receipt requested, *558is not prohibited by the Rent Stabilization Code, nevertheless I would affirm the dismissal of the petition. Landlord chose to send the renewal offer by a type of restrictive mail rather than unrestricted ordinary first class mail. It was also aware that the mail was returned unclaimed and that tenants were therefore never in actual receipt of the offer. In interpreting the requirements of the code, we should do so not in a vacuum, but should base our construction and determination toward the end that just results are reached. Under the circumstances, the failure of tenants to renew the lease should be excused.
Kassoff, P. J., and Williams, J., concur; Pizzuto, J., dissents in a separate memorandum.